COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 2-09-360-CV

SHERRI SEAY AND MICHAEL SEAY                                        APPELLANTS

                                           V.

 BARNETT GATHERING, LP                                                  APPELLEE

                                      ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                      ----------

                 MEMORANDUM OPINION1 AND JUDGMENT

                                      ----------

      We have considered AAppellants= Motion To Dismiss Due To Settlement,@

requesting that we dismiss the appeal with prejudice. It is the court=s opinion that

the motion should be granted; therefore, we dismiss the appeal with prejudice.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).

                                                    PER CURIAM

PANEL: MCCOY and GARDNER, JJ.; and DIXON W. HOLMAN (Senior Justice,
Retired, Sitting by Assignment).

DELIVERED: July 29, 2010


      1
       See Tex. R. App. P. 47.4.